DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US2016/0177949 A1) in view of Kishi (US2015/0377096 A1).

Regarding to Claim 1, Kido teaches an oil pump comprising:
a pump component structured to suck oil via a suction portion and discharge the sucked oil via a discharge portion (Fig. 1, Part 1, Paragraph 24, Paragraph 34);
a valve mechanism including:
a valve body that is hollow (Fig. 1, Part 38);
a valve element that is movably contained in the valve body and is structured to vary an amount of oil discharged from the pump component, depending on an axial position of the valve element (Figs. 1, Part 39);
a back pressure chamber disposed to face a first valve end of the valve element in a direction of movement of the valve element (Fig. 1, Part 48 area);
a drive mechanism that is disposed to face a second valve end of the valve element in the direction of movement of the valve element (Fig. 1, Part 40), and is structured to generate a drive force to move the valve element in the valve body (Paragraphs 40, 52); and
an aperture positioned higher in a vertical direction than the through hole and formed in the valve body so as to establish communication between the back pressure chamber and the inside of the valve container (Fig. 1); and
a circumvention passage establishing communication between the through hole and the aperture (Fig. 1).

Kido fails to explicitly disclose, but Kishi teaches an oil pump comprising:
a valve container that includes a hollow part and a through hole establishing communication between an inside and an outside of the valve container, and is disposed between a crankshaft and a bottom of an oil pan;
a valve mechanism including:
a valve body that is hollow and is disposed in the hollow part of the valve container [Kishi teaches a valve system comprises a valve container comprises a hollow portion, and a valve body is insert at least partially to the valve container (Kishi, Fig. 5, Part 99 is the container and Part 2 is the valve body) to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).  Kido teaches a valve system and further open the possibility of modification (Kido, Paragraph 122).  When applying the teachings of Kishi, one with ordinary skill in the art would consider to separate the valve body of Kido (Kido, Fig. 1, Part 38) to a container and a body part to insert into the container to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).]

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kido to incorporate the teachings of Kishi to redesign the valve system with a valve container in order to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).

Regarding to Claim 2, Kido in view of Kishi teaches the modified oil pump, wherein:
the valve element is disposed to move in the vertical direction (Kido, Figs. 3-10 show the movement), with the first valve end directed upwardly in the vertical direction (Kido, Fig. 1); and
the valve container includes a depression that is formed inside the valve container so as to face the aperture and form a part of the circumvention passage (Kido, Fig. 1).

Regarding to Claim 3, Kido in view of Kishi teaches the modified oil pump, wherein:
the valve container includes a projection projecting vertically upwardly from an outer surface of a vertical top of the valve container (Kido, Fig. 1, Part 41 area); and
the depression is positioned lower in the vertical direction than the projection (Kido, Fig. 1).

Regarding to Claim 4, Kido in view of Kishi teaches the modified oil pump, wherein the projection includes a surface that continues vertically downwardly from a vertically upper end of the projection (Kido, Fig. 1).

Regarding to Claim 5, Kido in view of Kishi teaches the modified oil pump, wherein the projection is positioned to overlap with a central line of the hollow part of the valve container (Kido, Fig. 1, and applying the teachings of Kishi).

Regarding to Claim 6, Kido in view of Kishi teaches the modified oil pump, wherein the through hole is open at a position lower in the vertical direction than the projection (Kido, Fig. 1).

Regarding to Claim 7, Kido in view of Kishi teaches the modified oil pump, wherein the through hole is open downwardly in the vertical direction or open perpendicularly to the vertical direction (Kido, Fig. 1 shows at least some through holes is open in certain directions).

Regarding to Claim 8, Kido in view of Kishi teaches the modified oil pump, wherein the through hole is greater in opening width in a direction perpendicular to the vertical direction than in the vertical direction (Kido, Fig. 1 shows at least one through hole reflect the limitations).

Regarding to Claim 9, Kido in view of Kishi teaches the modified oil pump, wherein the through hole is open in an oval shape (Kido, Fig. 1 shows at least some through holes show as an oval shape).

Regarding to Claim 10, Kido in view of Kishi teaches the modified oil pump, wherein:
the drive mechanism is a solenoid (Kido, Fig. 1, Part 40); and
the solenoid is immersed in oil in the oil pan (Fig. 12).

Regarding to Claim 11, Kido in view of Kishi teaches the modified oil pump, wherein the crankshaft is positioned higher in the vertical direction than the valve container (Kido, Fig. 1, and applying the teachings of Kishi).

Regarding to Claim 12, Kido fails to explicitly disclose, but Kishi teaches an oil pump, wherein the valve container is formed in an oil pump cover containing a timing chain [Kido shows the valve container is formed in an oil pump cover (Kido, Fig. 1) when applying the teachings of Kishi.  Kishi further teaches the container further containing a timing chain to allow the oil to be supplied to the timing chain (Kishi, Paragraph 54).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kido to incorporate the teachings of Kishi to contain a timing chain in the valve container area in order to allow the oil to be supplied to the timing chain (Kishi, Paragraph 54).

Regarding to Claim 13, Kido in view of Kishi teaches the modified oil pump, wherein:
the valve element is disposed to move in the vertical direction (Kido, Figs. 3-10 show the movement), with the first valve end directed upwardly in the vertical direction (Fig. 1);
the valve body has a cylindrical shape (Kido, Paragraph 40), and includes an outer periphery including a wide outer diameter part, a narrow outer diameter part, and a slope (Kido, Fig. 3);
the wide outer diameter part is in contact with an inner surface of the valve container (Kido, Fig. 3);
the narrow outer diameter part is less in outer diameter than the wide outer diameter part (Kido, Fig. 3);
the slope is a portion in which the valve body increases in outer diameter from the narrow outer diameter part to the wide outer diameter part (Kido, Fig. 3); and
the slope includes a part positioned within a range of the through hole (Kido, Fig. 3).


Regarding to Claim 14, Kido in view of Kishi teaches the modified oil pump, wherein the valve element is disposed to move in a direction inclined with respect to the vertical direction (Kido, Figs. 3-10).

Regarding to Claim 15, Kido in view of Kishi teaches the modified oil pump, wherein the valve element is disposed to move perpendicularly to the vertical direction (Kido, Figs. 3-10).

Regarding to Claim 16, Kido in view of Kishi teaches the modified oil pump, wherein the through hole is immersed in oil pooled in the oil pan, below a surface of the oil (Kido, Fig. 12).

Regarding to Claim 17, Kido in view of Kishi teaches the modified oil pump, wherein:
the pump component is a variable displacement pump structured to vary in discharge amount by driving a control member (Kido, Paragraph 39); and
the valve mechanism is structured to control the driving of the control member (Kido, Paragraph 40).

Regarding to Claim 18, Kido teaches a control valve or controlling a flow of oil, wherein the control valve is disposed between a crankshaft and a bottom of an oil pan, the control valve comprising:
a valve mechanism including:
a valve body that has a tubular shape (Fig. 1, Part 38);
a valve element that is movably contained in the valve body and is structured to control the flow of oil depending on an axial position of the valve element (Fig. 1, Part 39);
a back pressure chamber disposed to face a first valve end of the valve element in a direction of movement of the valve element (Fig. 1, Part 48 area);
a drive mechanism that is disposed to face a second valve end of the valve element in the direction of movement of the valve element (Fig. 1, Part 40), and is structured to generate a drive force to move the valve element in the valve body (Fig. 1, Paragraphs 40, 52); and
an aperture positioned to avoid directly facing the through hole and formed in the valve body so as to establish communication between the back pressure chamber and the inside of the valve container (Fig. 1); and
a circumvention passage establishing communication between the through hole and the aperture (Fig. 1).

Kido fails to explicitly disclose, but Kishi teaches a control valve comprising:
a valve container that includes a hollow part and a through hole establishing communication between an inside and an outside of the valve container;
a valve mechanism including:
a valve body that has a tubular shape and is disposed in the hollow part of the valve container [Kishi teaches a valve system comprises a valve container comprises a hollow portion, and a valve body is insert at least partially to the valve container (Kishi, Fig. 5, Part 99 is the container and Part 2 is the valve body) to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).  Kido teaches a valve system and further open the possibility of modification (Kido, Paragraph 122).  When applying the teachings of Kishi, one with ordinary skill in the art would consider to separate the valve body of Kido (Kido, Fig. 1, Part 38) to a container and a body part to insert into the container to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).]

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kido to incorporate the teachings of Kishi to redesign the valve system with a valve container in order to reduce hysteresis for opening and closing the valve (Kishi, Paragraph 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senbongi (US2019/0017596 A1) teaches a valve system for a pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747